Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

This Non-Final Office Action is in response to Application Serial 16/561,438 filed September 05, 2019.  Claims 1-20 are pending in this application and have been rejected below.


Information Disclosure Statement


The information disclosure statements (IDSs) filed on September 05, 2019 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. The IDS was considered by the Examiner.

Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claim 11 and claim 17) recites , “… obtaining a location of a user, a location of a physical appointment, and one or more … appointment parameters; based on the location of the user, the location of the physical appointment, and the one or more dynamic appointment parameters, calculating a predicted travel time between the location of the user and the location of the physical appointment; based on the predicted travel time, determining whether the user can arrive at the location of the physical appointment before a potential start time of the physical appointment; and if it is determined that the user can arrive at the location of the physical appointment before the potential start time of the physical appointment, providing, to the user, an indication of the potential start time for the physical appointment ...”.   Claims 1-20, in view of the claim limitations, are directed to the abstract idea of  “… obtaining a location of a user, a location of a physical appointment, and one or more … appointment parameters; based on the location of the user, the location of the physical appointment, and the one or more dynamic appointment parameters, calculating a predicted travel time between the location of the user and the location of the physical appointment; based on the predicted travel time, determining whether the user can arrive at the location of the physical appointment before a potential start time of the physical appointment; and if it is determined that the user can arrive at the location of the physical appointment before the potential start time of the physical appointment, providing, to the user, an indication of the potential start time for the physical appointment ...”.   

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited, “… obtaining a location of a user, a location of a physical appointment, and one or more … appointment parameters; based on the location of the user, the location of the physical appointment, and the one or more … appointment parameters, calculating a predicted travel time between the location of the user and the location of the physical appointment; based on the predicted travel time, determining whether the user can arrive at the location of the physical appointment before a potential start time of the physical appointment; and if it is determined that the user can arrive at the location of the physical appointment before the potential start time of the physical appointment, providing, to the user, an indication of the potential start time for the physical appointment ...,” are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are direct to certain methods of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of, “one or more dynamic appointment parameters” in claim 1, 3, 6;   “no additional elements”, in claim 2, 4, 7, 8, 9,  10;  “a virtual location for a virtual appointment”, in claim 5; “An apparatus comprising: a network interface configured to send/or receive network communications; and one or more processors coupled to the network interface, wherein the one or more processors are configured to”, “one or more dynamic appointment parameters,” in claim 11; “The apparatus”, “the one or more processors are further configured to” in claim 12, 13, 14, 15, 16; “One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to”, “one or more dynamic appointment parameters”, in claim 17, 18, 19 and “The one or more non-transitory computer readable storage media of claim 17, wherein the instructions further cause the processor to,” in claim 20;  however, when viewed as an ordered combination, and pursuant to the 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the obtain(ing), provid(ing), receiving these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10 & 12-16 & 18-20 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 


 
Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that as individually evinced by each of Stahl (US 2011/0,130,958 A1) at ([032]- [050], [Figure 1], [Figure 2], describing that the embodiments of the invention are accessible via one or more computing devices connected by one or more networks, including public networks, and can be implemented by a general purpose computer), Applicant’s specification [037] – [048], [Figure 1], describing that the embodiments of the invention may be implemented any number of any personal or other type of computer or processing system (e.g., desktop, laptop, Personal Digital Assistant (PDA), mobile devices, etc.), and may include any commercially available operating system and any combination of commercially available and custom software (e.g., machine learning software, etc.). These systems may include any types of monitors and input devices (e.g., keyboard, mouse, voice recognition, etc.) to enter and/or view information. 

 In addition, as noted above, with respect to the obtain(ing), provid(ing), receiving these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g).

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10 & 12-16 & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
	
The claims do not integrate a judicial exception into a practical application and the claims do not reflect improvement in technology.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,2,3,6,7,8,10,11,12,13,16,17,18,19,20 is/are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stahl (US 2011/0130958 A1).


Regarding Claim 1,  

A method comprising: obtaining a location of a user, a location of a physical appointment, and one or more dynamic appointment parameters; 

Stahl teaches accessing a calendar entry having an associated location, and determining the estimated travel time to the location associated with the calendar entry, and changing road or travel conditions or a change from an expected previous location (distance) can dynamically determine an estimated travel time to the location., Stahl [005], [018] 

based on the location of the user, the location of the physical appointment, and the one or more dynamic appointment parameters, calculating a predicted travel time between the location of the user and the location of the physical appointment; 



based on the predicted travel time, determining whether the user can arrive at the location of the physical appointment before a potential start time of the physical appointment; 

Stahl teaches the analysis engine 610 can calculate an estimated travel time from the current location to the associated location at a current time. The estimated travel time can be dynamically determined by continuously recalculating the estimated travel time from a predetermined time before the meeting time up until the user reaches the location of the meeting, Stahl [054]-[055], [Figure 6].; 

Stahl teaches estimated travel time may be first calculated at 12:00 a.m. on the day of the meeting. In one embodiment, the estimated travel time can include a user level buffer period, which extends the estimated travel time by a predetermined amount of time, e.g., 5 minutes. The user level buffer period can allow extra time for the user to accomplish travel that may not be factored into the estimate, such as for example, walking out to their car, or walking into a building from the parking lot., Stahl [066]

and if it is determined that the user can arrive at the location of the physical appointment before the potential start time of the physical appointment, providing, to the user, an indication of the potential start time for the physical appointment.  

Stahl teaches based on the analysis, the analysis engine 610 can calculate an estimated travel time from the current location to the associated location at a current time. The estimated travel time can be dynamically determined by continuously recalculating the estimated travel time from a predetermined time before the meeting time up until the user reaches the location of the meeting and an alarm indication can be displayed on the user interface 602 at an alarm time based on the estimated travel time. 



Regarding Claim 2, 

The method of claim 1, further comprising: if it is determined that the user can arrive at the location of the physical appointment before the potential start time of the physical appointment: receiving a user selection of the potential start time; 

Stahl [054]-[055], [062], [Figure 6], [Figure 7].

Stahl teaches a user providing calendar entry information (e.g., location, start and end times ) [073], [Figure 8].

and in response to receiving the user selection, generating an appointment reservation for the potential start time.  

Stahl teaches the estimated travel time can be first calculated as soon as the calendar entry is created, Stahl [066] 



Regarding Claim 3,  
The method of claim 1, further comprising: obtaining one or more subsequent dynamic appointment parameters; 

Stahl teaches accessing a calendar entry having an associated location, and determining the estimated travel time to the location associated with the calendar entry, and changing road or travel conditions or a change from an expected 


based on the location of the user, the location of the physical appointment, and the one or more dynamic appointment parameters, calculating a subsequent predicted travel time between the location of the user and the location of the physical appointment; 

Stahl teaches the estimated travel time can be dynamically determined by continuously recalculating (subsequent) the estimated travel time from a predetermined time before the meeting time up until the user reaches the location of the meeting and an alarm indication can be displayed on the user interface 602 at an alarm time based on the estimated travel time. An estimated arrival time can be determined form the current time and the estimated travel time., Stahl [054]-[055], [Figure 6].


based on the subsequent predicted travel time, subsequently determining whether the user can arrive at the location of the physical appointment before the potential start time of the physical appointment; 

[same as above] Stahl [054]-[055], [Figure 6]

Stahl teaches estimated travel time may be first calculated at 12:00 a.m. on the day of the meeting. In one embodiment, the estimated travel time can include a user level buffer period, which extends the estimated travel time by a predetermined amount of time, e.g., 5 minutes. The user level buffer period can allow extra time for the user to accomplish travel that may not be factored into the estimate, such as for example, walking out to their car, or walking into a building from the parking lot., Stahl [066] - [068], [Figure 7].


and if it is subsequently determined that the user cannot arrive at the location of the physical appointment before the potential start time of the physical appointment, providing, to the user, an 17ATTORNEY DOCKET NO. 0278.0024C indication that the user cannot arrive at the location of the physical appointment before the potential start time of the physical appointment.  

Stahl teaches if at block 760, at either the first or any subsequent repetition, it is determined that the current time plus the estimated travel time and the alert buffer period does not compare in a predetermined manner to (e.g., is not less than) the time associated with the calendar entry, method 700 proceeds to block 770. At block 770, an alarm indication can be provided for the calendar entry., Stahl [0068], [Figure 7].; Stahl teaches at block 780, method 700 can determine whether the current time plus the estimated travel time compares in a predetermined manner to (e.g., is greater than) the time associated with the calendar entry. In other words, method 700 determines whether the user is going to be late for the meeting, Stahl [071], [Figure 7].



Regarding Claim 6, 

The method of claim 1, wherein the one or more dynamic appointment parameters include a distance between the location of the user and the location of the physical appointment, predicted weather conditions, a preferred driving speed of the user, a time of day of the potential start time, a day of week of the potential start time, a time of year of the potential start time, and alternative travel options for the user.  

Stahl teaches estimated travel time may include historical travel information 611, past trips, or external sources, average time to navigate a route can be dependent upon the time of day for which the average is to be computer.  Mass transit scheduling information 163 may be factored in, and event scheduling information 614 may be used to determine the estimated travel time. Stahl [005], [018], [058] – [060].



Regarding Claim 7, 

The method of claim 1, wherein obtaining the location of the user includes obtaining a current location of the user.  

Stahl teaches dynamically determine an estimated travel time from the current location of the mobile computing device., Stahl [018].; Stahl teaches the computing device 100 cab be location aware (i.e., can determine its current location.), Stahl [055] –[057].



Regarding Claim 8, 

The method of claim 1, wherein obtaining the location of the user includes obtaining an anticipated location of the user.  

Stahl teaches the estimated travel time may be calculated based on event scheduling information; and/or some other form of travel information (e.g., the location associated with the calendar entry)., Stahl [005], [018].



Regarding Claim 10,  

The method of claim 1, wherein determining whether the user can arrive at the location of the physical appointment before the potential start time of the physical appointment includes: determining whether the user can arrive at the location of the physical appointment before the potential start time of the physical appointment, after the user has selected a previously selected start time for the physical appointment.  

Stahl teaches a prevent conflicts option 844, is selected, the user can be prevented from scheduling a second calendar entry …. Events that conflict with the estimated travel time of another event can still be shown … as a lightly shaded or cross-hatched period of time preceding the start time 808 of the calendar entry., Stahl [0075], [Figure 7].



Regarding Claim 11,  

An apparatus comprising: a network interface configured to send/or receive network communications; and one or more processors coupled to the network interface, wherein the one or more processors are configured to: obtain a location of a user, a location of a physical appointment, and one or more dynamic appointment parameters; based on the location of the user, the location of the physical appointment, and the one or more dynamic appointment parameters, calculate a predicted travel time between the location of the user and the location of the physical appointment; based on the predicted travel time, determine whether the user can arrive at the location of the physical appointment before a potential start time of the physical appointment; and if it is determined that the user can arrive at the location of the physical appointment before the potential start time of the physical appointment, provide, to the user, an indication of the potential start time for the physical appointment.  


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 11 is directed to an apparatus comprising: a network interface configured to send/or receive network communications; and one or more processors coupled to the network interface, wherein the one or more processors are configured to, Stahl discloses the apparatus as claimed [028-049], [Figure 1]. 



Regarding Claim 12, 

The apparatus of claim 11, wherein the one or more processors are further configured to: if it is determined that the user can arrive at the location of the physical appointment before the potential start time of the physical appointment: receive a user selection of the potential start time; and in response to receiving the user selection, generate an appointment reservation for the potential start time.
  
[same as claim 2], [054]-[055], [062], [066],  [073], [Figure 6], [Figure 7], [Figure 8].




Regarding Claim 13,  

The apparatus of claim 11, wherein the one or more processors are further configured to: obtain one or more subsequent dynamic appointment parameters; based on the location of the user, the location of the physical appointment, and the one or more dynamic appointment parameters, calculate a subsequent predicted travel time between the location of the user and the location of the physical appointment; based on the subsequent predicted travel time, subsequently determine whether the user can arrive at the location of the physical appointment before the potential start time of the physical appointment; and if it is subsequently determined that the user cannot arrive at the location of the physical appointment before the potential start time of the physical appointment, provide, to the user, an indication that the user cannot arrive at the location of the physical appointment before the potential start time of the physical appointment. 

[similar to claim 3], Stahl [005], [018], [054]-[055], [066] - [068], [071],  [Figure 6], [Figure 7]
 


Regarding Claim 16,  

The apparatus of claim 11, wherein the one or more dynamic appointment parameters include a distance between the location of the user and the location of the physical appointment, predicted weather conditions, a preferred driving speed of the user, a time of day of the potential start time, a day of week of the potential start time, a time of year of the potential start time, and alternative travel options for the user.  

[same as claim 6], Stahl [005], [018], [058] – [060].



Regarding Claim 17, 

One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: obtain a location of a user, a location of a physical appointment, and one or more dynamic appointment parameters; based on the location of the user, the location of the physical appointment, and the one or more dynamic appointment parameters, calculate a predicted travel time between the location of the user and the location of the physical appointment; based on the predicted travel time, determine whether the user can arrive at the location of the physical appointment before a potential start time of the physical appointment; and if it is determined that the user can arrive at the location of the physical appointment before the potential start time of the physical appointment, provide, to the user, an indication of the potential start time for the physical appointment.  


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 11 is directed to one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to, Stahl discloses the one or more non-transitory computer readable storage media as claimed [028-049], [Figure 1]. 


Regarding Claim 18, 

The one or more non-transitory computer readable storage media of claim 17, wherein the instructions further cause the processor to: if it is determined that the user can arrive at the location of the physical appointment before the potential start time of the physical appointment: receive a user selection of the potential start time; and in response to receiving the user selection, generate an appointment reservation for the potential start time.  

 
[similar to claim 2], [054]-[055], [062], [066],  [073], [Figure 6], [Figure 7], [Figure 8].



Regarding Claim 19,  

The one or more non-transitory computer readable storage media of claim 17, wherein the instructions further cause the processor to: obtain one or more subsequent dynamic appointment parameters; based on the location of the user, the location of the physical appointment, and the one or more dynamic appointment parameters, calculate a subsequent predicted travel time between the location of the user and the location of the physical appointment; based on the subsequent predicted travel time, subsequently determine whether the user can arrive at the location of the physical appointment before the potential start time of the physical appointment; and  21ATTORNEY DOCKET NO. 0278.0024C if it is subsequently determined that the user cannot arrive at the location of the physical appointment before the potential start time of the physical appointment, provide, to the user, an indication that the user cannot arrive at the location of the physical appointment before the potential start time of the physical appointment.  

[similar to claim 3], Stahl [054]-[055], [073], [Figure 6]



Regarding Claim 20,  

The one or more non-transitory computer readable storage media of claim 17, wherein the instructions further cause the processor to: if it is determined that the user cannot arrive at the location of the physical appointment before the potential start time of the physical appointment, identify an alternative location for the physical appointment.


[similar to claim 6], Stahl [005], [018], [058] – [060]





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 4, 5, 9, 14, 15   is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 2011/0130958 A1) in view of Capex (US 7,343,312 B2).


Regarding Claim 4,  

The method of claim 1, further comprising: if it is determined that the user cannot arrive at the location of the physical appointment before the potential start time of the physical appointment, …for the physical appointment.  

Stahl [071], [Figure 7]

 Stahl does not explicitly teach:

“… identifying an alternative location …”


Capex teaches 
“… identifying an alternative location …”


Capex teaches a person may be an attendee or participant without being physically present at the meeting or event. For example, a person may participate or attend by means of a phone or computer network., Capex [column 1  lines 25-29]

Stahl teaches a calendar application having an associated time and an associated location. Capex teaches optimizing meeting attendance. It would have been obvious prior to the effective filing date to combine estimating travel time to a meeting, as taught by Stahl, with attending meetings virtually, as taught by Capex, to produce the most convenient meeting for all persons requesting the meeting, Capex [column 1 lines 43-45].



Regarding Claim 5, 

The method of claim 1, further comprising: if it is determined that the user cannot arrive at the location of the physical appointment before the potential start time of the physical appointment, providing, to the user, …  to the physical appointment.  




Stahl does not teach: 
“… an indication of a virtual location for a virtual appointment as an alternative …”

Capex teaches:
“… an indication of a virtual location for a virtual appointment as an alternative …”

Capex teaches a person may be an attendee or participant without being physically present at the meeting or event. For example, a person may participate or attend by means of a phone or computer network., Capex [column 1 lines 25-29]; 
Capex teaches virtual meetings over the phone or computer networks may be scheduled without the need for a physical meeting location., Capex [column 4 lines 23-25].


Stahl teaches a calendar application having an associated time and an associated location. Capex teaches optimizing meeting attendance. It would have been obvious prior to the effective filing date to combine estimating travel time to a meeting, as taught by Stahl, with attending meetings virtually, as taught by Capex, to produce the most convenient meeting for all persons requesting the meeting, Capex [column 1 lines 43-45].



Regarding Claim 9,  

The method of claim 1, wherein determining whether the user can arrive at the location of the physical appointment before the potential start time of the physical appointment includes: determining whether the user can arrive at the location of the physical appointment before the potential start time of the physical appointment, 

Stahl [066] - [068], [071], [Figure 7].

before the user has selected any previously selected start time for the physical appointment.  

Capex teaches maximize participants (e.g., number of participants who can attend)., Capex [column 3 lines 65-67]; Capex teaches clients submit meeting requests to the scheduler for a particular list of attendees, and possibly also specifying a preferred date, time and location., Capex [column 4 lines 7-9].


Stahl teaches a calendar application having an associated time and an associated location. Capex teaches considering meeting conditions and arrangements (e.g., place, date, time, person’s participation) to optimize attendance. It would have been obvious prior to the effective filing date to combine estimating travel time to a meeting, as taught by Stahl, with attending meetings virtually, as taught by Capex, to produce the most convenient meeting for all persons requesting the meeting, Capex [column 1 lines 43-45].



Regarding Claim 14, 

The apparatus of claim 11, wherein the one or more processors are further configured to: if it is determined that the user cannot arrive at the location of the physical appointment before the potential start time of the physical appointment, identify an alternative location for the physical appointment.  

[Same as claim 4], Stahl [071], [Figure 7] and Capex [column 1 lines 25-29].

Stahl teaches a calendar application having an associated time and an associated location. Capex teaches optimizing meeting attendance. It would have been obvious prior to the effective filing date to combine estimating travel time to a meeting, as taught by Stahl, with attending meetings virtually, as taught by 


Regarding Claim 15, 

The apparatus of claim 11, wherein the one or more processors are further configured to: if it is determined that the user cannot arrive at the location of the physical appointment before the potential start time of the physical appointment, provide, to the user, an indication of a virtual location for a virtual appointment as an alternative to the physical appointment. 

[similar to claim 5] , Stahl [071], [Figure 7] and Capex [column 1 lines 25-29]; Capex [column 4 lines 23-25].


Stahl teaches a calendar application having an associated time and an associated location. Capex teaches optimizing meeting attendance. It would have been obvious prior to the effective filing date to combine estimating travel time to a meeting, as taught by Stahl, with attending meetings virtually, as taught by Capex, to produce the most convenient meeting for all persons requesting the meeting, Capex [column 1 lines 43-45].
 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.L.L./Examiner, Art Unit 3624                                                                                                                                                                                                        

                                                                                                                                                                       /CHARLES GUILIANO/Primary Examiner, Art Unit 3623